                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:16-CR-155
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
QUINTON NOEL GORDON,                       :
                                           :
                    Defendant              :

                                  MEMORANDUM

      In 2018, the court sentenced defendant Quinton Noel Gordon to 168 months’

imprisonment after he pled guilty to possession with intent to distribute heroin and

cocaine. Gordon moves to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255. (Docs. 89, 106). We will deny Gordon’s motion.

I.    Factual Background & Procedural History

      In June 2016, a grand jury returned an indictment charging Gordon with

possession with intent to distribute heroin and cocaine in violation of 21 U.S.C

§ 841(a)(1) (Count 1), possession of a firearm in furtherance of a drug-trafficking

crime in violation of 18 U.S.C. § 924(c) (Count 2), and possession of a firearm by a

felon in violation of 18 U.S.C. § 922(g)(1) (Count 3). (Doc. 1). Gordon, with the

assistance of his court-appointed counsel, John A. Abom (“Attorney Abom”), sought

and received approval for probation to conduct a “pre-plea presentence

investigation” to ascertain whether Gordon qualified as a career offender under

Section 4B1.1 of the United States Sentencing Guidelines. (See Docs. 41-43). The

probation officer determined that, if Gordon were convicted of the pending federal
charges, he would qualify as a career offender under the Guidelines because of his

2008 New York state controlled-substance convictions. (Doc. 46 at 3-4).

       Armed with this information, Gordon entered a plea agreement with the

government containing the following pertinent terms. Gordon agreed to plead

guilty to Count 1, which carried a 20-year maximum sentence. (Doc. 59 ¶ 1). He

also agreed to stipulate that he was a career offender under the Guidelines, creating

a Guidelines imprisonment range of 210 to 262 months before adjustment for

acceptance of responsibility or application of the statutory maximum. (Id. ¶ 11).

The agreement’s career-offender provision explicitly provided that, if the court

determined that Gordon did not qualify as a career offender, the United States

would be free to withdraw from the plea agreement. (Id.) In exchange, the

government agreed to dismiss Counts 2 and 3 of the indictment and credit Gordon

with acceptance of responsibility. (Id. ¶¶ 1, 10). Notably, dismissal of Count 2 would

obviate a mandatory five-year consecutive sentence that would have applied had

Gordon been convicted at trial of the Section 924(c) offense. See 18 U.S.C.

§ 924(c)(1)(A)(i), (D)(ii).

       The court accepted Gordon’s plea of guilty to Count 1. (Doc. 63). Prior to

sentencing, Attorney Abom filed a memorandum arguing, inter alia, that Gordon’s

2008 New York controlled-substance convictions did not implicate a career-offender

designation. (See Doc. 71 at 3-4). Attorney Abom asserted that the offenses should

only count as one predicate due to Gordon pleading guilty to both charges on the

same day and being sentenced for both convictions on the same day—September

18, 2008, and December 1, 2008, respectively. (See id.) Attorney Abom further


                                          2
contended that the presentence report contained inconclusive information about

whether there was an intervening arrest. (Id.)

      The court rejected this argument at sentencing and found that Gordon was

properly classified as a career offender. (See 3/12/18 Sent. Tr. 2:21-5:2). The court

determined that Gordon’s total offense level was 30, his criminal history category

was VI because of his career-offender status, and his resultant Guidelines range was

168 to 210 months’ imprisonment. 1 (See id. at 5:19-21; Doc. 66 ¶¶ 19, 21, 30, 62; Doc.

80 at 1). Gordon received a sentence of 168 months’ imprisonment, the bottom of

the advisory Guidelines range. (Doc. 79).

      Gordon did not appeal his conviction or sentence. However, in December

2018, he timely filed the instant Section 2255 motion. In his motion, Gordon asserts

three grounds for relief: (1) ineffective assistance of counsel for advising Gordon to

stipulate to career-offender status; (2) violation of due process because Attorney

Abom misinformed Gordon about his status as a career offender, thus inducing

Gordon to enter a guilty plea involuntarily; and (3) unlawful enhancement of

Gordon’s sentence by application of a two-level increase for possession of a firearm

without proving this fact beyond a reasonable doubt. (Doc. 89 at 5-8). The court

appointed counsel for Gordon, who amended Gordon’s Section 2255 motion by




      1
        Had Gordon not been classified as a career offender, his total offense level
would have remained 30 but his criminal history category would have been III.
(See Doc. 66 ¶¶ 12-14, 18, 20, 30). This change would result in a Guidelines range of
121 to 151 months’ imprisonment. U.S. SENTENCING GUIDELINES MANUAL ch. 5,
pt. A (U.S. SENTENCING COMM’N 2016).


                                            3
adding a new argument challenging Gordon’s career-offender designation. (See

Doc. 109 at 6-11).

        The court held an evidentiary hearing on August 1, 2019, during which

Gordon abandoned his third ground for post-conviction relief. (See 8/1/19 Hr’g Tr.

18:9-19). The parties filed supplemental briefing after the evidentiary hearing, and

Gordon’s Section 2255 motion is now ripe for disposition.

II.     Legal Standards

        A.    Motion Pursuant to 28 U.S.C. § 2255

        Under 28 U.S.C. § 2255, a federal prisoner may move the sentencing court to

vacate, set aside, or correct the prisoner’s sentence. 28 U.S.C. § 2255. Courts may

afford relief under Section 2255 on a number of grounds including, inter alia, “that

the sentence was imposed in violation of the Constitution or the laws of the United

States.” 28 U.S.C. § 2255(a); see also 28 U.S.C. § 2255 Rule 1(a). The statute

provides that, as a remedy for an unlawfully imposed sentence, “the court shall

vacate and set the judgment aside and shall discharge the prisoner or resentence

him or grant a new trial or correct the sentence as may appear appropriate.” 28

U.S.C. § 2255(b). The court accepts the truth of the defendant’s allegations when

reviewing a Section 2255 motion unless those allegations are “clearly frivolous

based on the existing record.” United States v. Booth, 432 F.3d 542, 545 (3d Cir.

2005). A court is required to hold an evidentiary hearing when the motion “allege[s]

any facts warranting § 2255 relief that are not clearly resolved by the record.”

United States v. Tolliver, 800 F.3d 138, 141 (3d Cir. 2015) (quoting Booth, 432 F.3d at

546).


                                           4
       B.     Ineffective Assistance of Counsel

       A collateral attack based on ineffective assistance of counsel is governed by

the two-pronged test set forth in Strickland v. Washington, 466 U.S. 668 (1984). To

prevail on such a claim, a defendant must demonstrate that (1) counsel’s

representation fell below an objective level of reasonableness based on prevailing

professional norms, and (2) the deficient representation was prejudicial. See id. at

687-88. The defendant bears the burden of proving both prongs. See id. at 687.

Conclusory allegations are insufficient to entitle a defendant to relief under Section

2255. See United States v. Thomas, 221 F.3d 430, 437 (3d Cir. 2000); Sepulveda

v. United States, 69 F. Supp. 2d 633, 639-40 (D.N.J. 1999) (citing Blackledge

v. Allison, 431 U.S. 63 (1977)).

       To determine whether counsel has satisfied the objective standard of

reasonableness under the first prong, courts must be highly deferential toward

counsel’s conduct. Strickland, 466 U.S. at 689. There is a strong presumption that

counsel’s performance falls within the broad range of reasonable professional

assistance. See United States v. Gray, 878 F.2d 702, 710 (3d Cir. 1989). Only a “rare

claim” of ineffectiveness of counsel should succeed “under the properly deferential

standard to be applied in scrutinizing counsel’s performance.” Id. at 711 (citing

Strickland, 466 U.S. at 689-90).

       To satisfy the prejudice prong, the defendant must establish a reasonable

probability that, but for counsel’s errors, the outcome of the proceeding would have

been different. Strickland, 466 U.S. at 694. The district court need not conduct its

analysis of the two prongs in a particular order or even address both prongs of the


                                          5
inquiry if the defendant makes an insufficient showing in one. See Strickland, 466

U.S. at 697; United States v. Lilly, 536 F.3d 190, 196 (3d Cir. 2008).

III.   Discussion

       Gordon’s remaining grounds for collateral relief—although relying on

distinct rights guaranteed by different constitutional amendments—hinge on the

same underlying premise: he does not qualify as a career offender under the

Guidelines. We can address Gordon’s Fifth and Sixth Amendment claims together

because, if Gordon was correctly classified as a career offender, none of his

allegations of ineffective assistance or violation of due process have merit. We take

Gordon’s arguments challenging career-offender status in turn.

       A.      New York Statute at Issue Criminalizes More Substances than
               Federal Controlled Substances Act

       Gordon contends that his second New York controlled-substance conviction,

(see Doc. 66 ¶ 28 (arrest date January 26, 2008)), does not qualify as a controlled-

substance predicate under the career offender guideline. He argues that New

York’s controlled-substance schedule includes human chorionic gonadotropin

(“hCG”), a substance that is not identified as a controlled substance under the

schedules found in 21 U.S.C. § 812, and therefore the state statute at issue—NEW

YORK PENAL LAW § 220.16—sweeps more broadly than its career-offender

counterpart.

       When a criminal defendant challenges whether a prior conviction qualifies as

a career-offender predicate, the court’s first task is to identify the precise statute of

conviction. At times this can be a difficult undertaking, because prior records of



                                            6
conviction may not clearly identify the specific subsection of a criminal statute

under which a defendant was convicted. In this case, however, Gordon’s prior

offenses are both specified and undisputed. Gordon’s post-conviction counsel has

obtained and filed a sealed “Certificate of Disposition Indictment” from the

Supreme Court of the State of New York for each offense. (See Docs. 106-1, 106-2).

These records show that on November 14, 2007, Gordon was arrested for, and

several months later pled guilty to, “criminal sale of a controlled substance 3rd

degree PL 220.39 01 BF (cocaine).” (See Doc. 106-1); N.Y. PENAL LAW § 220.39(1)

(McKinney 2007) (knowingly and unlawfully selling “a narcotic drug,” a “class B

felony”). On January 26, 2008, Gordon was arrested for, and several months later

pled guilty to, “criminal possession of a controlled substance 3rd degree PL 220.16

01 BF (cocaine).” (See Doc. 106-2); N.Y. PENAL LAW § 220.16(1) (McKinney 2007)

(knowingly and unlawfully possessing “a narcotic drug with intent to sell it,” also a

“class B felony”). At the evidentiary hearing, the parties agreed that these

Certificates of Disposition accurately reflect Gordon’s prior convictions. (See 8/1/19

Hr’g Tr. 12:6-17, 13:1-14, 14:5-9).

       Because Gordon claims that his conviction under NEW YORK PENAL LAW

§ 220.16(1) does not qualify as a career-offender predicate, the court must determine

whether this particular crime constitutes a “controlled substance offense” as

defined by Section 4B1.2(b) of the Guidelines. It plainly does.

       Section 4B1.2(b) defines a “controlled substance offense” for purposes of the

career offender guideline—Section 4B1.1—as




                                          7
             an offense under federal or state law, punishable by
             imprisonment for a term exceeding one year, that
             prohibits the manufacture, import, export, distribution, or
             dispensing of a controlled substance (or a counterfeit
             substance) or the possession of a controlled substance (or a
             counterfeit substance) with intent to manufacture, import,
             export, distribute, or dispense.

U.S. SENTENCING GUIDELINES MANUAL § 4B1.2(b) (emphasis added). The statute

underlying Gordon’s second 2008 conviction, Section 220.16(1), is a class B

nonviolent felony, which is punishable by up to nine years’ imprisonment. See N.Y.

PENAL LAW § 70.70(1)(a), (2)(a)(i) (2008). And there can be no doubt that Section

220.16(1) is an offense under state law that prohibits the possession of a controlled

substance—here, “a narcotic drug”—with intent to distribute it (e.g., sell it), and

thus qualifies as a controlled-substance predicate under Section 4B1.2(b). See

Stevenson v. United States, No. 3:12-CR-145, 2019 WL 845418, at *9 (M.D. Pa. Feb.

21, 2019) (finding Section 220.16 divisible and that offense under subsection (1)

qualifies as a “controlled substance offense” for career-offender purposes);

Martinez v. United States, 17-CV-1049, 2020 WL 435364, at *3, 4-5 (W.D.N.Y. Jan. 28,

2020) (finding that violation of Section 220.16(1) constitutes “controlled substance

offense” under career offender guideline); United States v. Taylor, No. 11 Cr. 310,

2012 WL 5991886, at *4-5 (S.D.N.Y. Nov. 30, 2012) (same), aff’d sub nom. United

States v. Fitzgerald, 542 F. App’x 30 (2d Cir. 2013) (nonprecedential).

      Gordon’s argument that NEW YORK PENAL LAW § 220.16 includes hCG and

thus sweeps more broadly than the federal Controlled Substances Act misses the

mark. Contrary to Gordon’s contention that this statute is indivisible, (see Doc. 89

at 18), Section 220.16 is clearly divisible by its 13 subsections, see Stevenson, 2019


                                           8
WL 845418, at *6; United States v. Green, 480 F.3d 627, 629-30 (2d Cir. 2007)

(applying modified categorical approach to Section 220.16). Accordingly, the

appropriate focus is the particular subsection of conviction, not Section 220.16

generally, because the modified categorical approach applies when a statute is

divisible. See United States v. Chapman, 866 F.3d 129, 134 (3d Cir. 2017). Section

220.16(1), moreover, specifically applies to only “narcotic” drugs, a class of

substances that does not include hCG. 2 As outlined above, upon comparing

subsection (1) of Section 220.16 to the Guidelines’ definition of a controlled

substance offense, there is no question that the elements align, rendering Section

220.16(1) a qualifying predicate offense.

      B.     New York Statutes at Issue Include Mere “Offers to Sell”

      Gordon also argues that New York’s controlled-substance statutes define

“sell” to include conduct that is not punishable under corresponding federal law.

According to Gordon, NEW YORK PENAL LAW § 220.00(1)’s definition of “sell”

includes mere offers to sell, thus criminalizing a broader swath of behavior than the

federal definition of a controlled substance offense. For this argument, Gordon

primarily relies on United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016), and United

States v. McKibbon, 878 F.3d 967 (10th Cir. 2017). In Hinkle, the Fifth Circuit found

that a Texas controlled-substance statute criminalized a “greater swath of conduct”




      2
         New York law defines a “narcotic drug” as any controlled substance listed
in “schedule I(b), I(c), II(b) or II(c)” of NEW YORK PUBLIC HEALTH LAW § 3306. See
N.Y. PENAL LAW § 220.00(7). Chorionic gonadotropin, however, appears in schedule
III of Section 3306. See N.Y. PUB. HEALTH LAW § 3306.


                                            9
than the corresponding elements of Section 4B1.2(b)’s definition of “controlled

substance offense” and thus did not qualify as a predicate conviction. Hinkle, 832

F.3d at 576-77. In McKibbon, the Tenth Circuit likewise held that a Colorado

controlled-substance statute’s definition of “sale” swept more broadly than Section

4B1.2(b) and—in the absence of state law clarifying or extending the plain language

of the statute—the defendant’s Colorado conviction could not constitute a predicate

controlled substance offense. McKibbon, 878 F.3d at 972-74.

      Hinkle and McKibbon are inapposite because they do not involve the New

York controlled-substance statutes at issue. Relevant cases analyzing New York’s

controlled-substance laws have concluded that New York requires a “bona fide”

offer to sell, not just any offer to sell, and therefore such statutes do not sweep more

broadly than Section 4B1.2(b). Most notably, in United States v. Bryant, 571 F.3d

147 (1st Cir. 2009), the First Circuit carefully examined New York law, including

Section 220.00(1)’s definition of “sell,” and concluded that “in order to support a

conviction under an offering for sale theory, there must be evidence of a bona fide

offer to sell—i.e., that defendant had both the intent and ability to proceed with the

sale.” Bryant, 571 F.3d at 158 (quoting People v. Samuels, 780 N.E.2d 513, 515 (N.Y.

2002)); see also Pascual v. Holder, 723 F.3d 156, 159 (2d Cir. 2013). The Bryant panel

held that a New York controlled-substance conviction under an offering for sale

theory required “intent to proceed with a sale” and thus qualified as a predicate

under Section 4B1.2(b)’s possession-with-intent language. Id. (citing U.S.

SENTENCING GUIDELINES MANUAL § 4B1.2(b)).




                                           10
      Gordon argues that Bryant was wrongly decided. We disagree. We note that

the Third Circuit Court of Appeals, albeit in a nonbinding opinion, agreed with the

reasoning and holding of Bryant regarding New York controlled-substance offenses

and “offers to sell.” See United States v. Santana, 677 F. App’x 744, 746 (3d Cir.

2017) (nonprecedential). Other courts have reached similar conclusions when

considering whether the instant New York controlled-substance crimes constitute

career-offender predicates under Section 4B1.2(b). See, e.g., Martinez, 2020 WL

435364, at *5 (conviction under Section 220.16(1) qualifies); Stevenson, 2019 WL

845418, at *9 (same); United States v. Henderson, No. 1:12-CR-255-01, Doc. 276 at 3-

4 (M.D. Pa. June 16, 2014) (Jones, J.) (conviction under Section 220.39(1) qualifies);

United States v. Melvin, 628 F. App’x 774, 776-78 (1st Cir. 2015) (rejecting “mere

offer to sell” argument and holding that Section 220.39 categorically qualifies under

“distribution prong” of Section 4B1.2(b)).

      We conclude that Gordon’s Section 220.39(1) and Section 220.16(1) offenses

both constitute “controlled substance offenses” under Section 4B1.2(b) of the

Guidelines. Accordingly, Attorney Abom was not ineffective for Sixth Amendment

purposes when advising Gordon to enter a favorable plea deal stipulating to career-

offender status. And because there was no deficient performance, we need not

consider the issue of prejudice. See Strickland, 466 U.S. at 697; Lilly, 536 F.3d at

196. Nor was there a due process violation with respect to Gordon’s plea

agreement: Gordon knowingly and voluntarily entered that agreement believing,

quite correctly, that he qualified as a career offender. We will therefore deny

Gordon’s Section 2255 motion because he has not demonstrated that his sentence


                                          11
“was imposed in violation of the Constitution or the laws of the United States.” 28

U.S.C. § 2255(a).

IV.      Conclusion

         We will deny Gordon’s motion (Doc. 89)—as amended—to vacate, set aside,

or correct sentence pursuant to 28 U.S.C. § 2255. We will also deny a certificate of

appealability, as Gordon has failed to make the requisite “substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). An appropriate order shall

issue.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
Dated:      February 6, 2020
